Name: Commission Regulation (EEC) No 2248/87 of 28 July 1987 amending Regulation (EEC) No 4109/86 fixing, for the 1987 fishing year, the annual import quotas for the products subject to the rules for the application by Spain and Portugal of quantitative restrictions on fishery products
 Type: Regulation
 Subject Matter: international trade;  Europe
 Date Published: nan

 29 . 7 . 87 Official Journal of the European Communities No L 207/25 COMMISSION REGULATION (EEC) No 2248/87 of 28 July 1987 amending Regulation (EEC) No 4109/86 fixing, for the 1987 fishing year, the annual import quotas for the products subject to the rules for the application by Spain and Portugal of quantitative restrictions on fishery products HAS ADOPTED THIS REGULATION : Article 1 In the table in Part B of the Annex to Regulation (EEC) No 4109/86, the figures for frozen hake falling within Common Customs Tariff subheading 03.01 B I t) 2 are hereby replaced by the following figures : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 360/86 of 17 February 1986 laying down rules for the application by Spain and Portugal, of quantitative restrictions on fishery products ('), as amended by Regulation (EEC) No 4064/86 (2), and in particular Article 2 thereof, Whereas Article 2 (3) of Regulation (EEC) No 360/86 provides for the possibility of revising during the course of the year the quantity of the quotas, as well as their quarterly instalments, as laid down in Commission Regu ­ lation (EEC) No 4109/86 (3); Whereas Portugal has made a request for an increase of 1 500 tonnes in the quota level for frozen hake for the 1987 fishing year ; Whereas it is therefore necessary to modify the quota level in question as well as the quarterly instalments ; Whereas the measures provided for in the Regulation are in accordance with the opinion of the Management Committee for Fishery Products , 'Annual quota of import Quarterly instalments 1 2 3 4 10 500 3 000 3 000 3 000 1 500' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . . Done at Brussels , 28 July 1987. For the Commission , Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 43, 20 . 2 . 1986, p. 8 . (2) OJ No L 371 , 31 . 12. 1986, p. 8 . (3) OJ No L 379, 31 . 12 . 1986, p. 28 .